DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on 1/13/2022.  Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0170222 ("Toda") in view of U.S. Patent Publication No. 2014/0192250  ("Mitsunaga").
Regarding claim 1, Toda discloses a device, comprising: 

a camera sensor (1, Fig. 1) including a plurality of tiles of four pixels by four pixels (see examiner-annotated Fig. 2 below), wherein each tile (I, II, III, IV tiles defined by solid lines, examiner-annotated Fig. 2) includes a first sub-tile, a second sub-tile, a third sub-tile, and a fourth sub-tile (each tile has four sub-tiles defined by dotted lines, examiner-annotated Fig. 2) of two pixels by two pixels (examiner-annotated Fig. 2 below); and

    PNG
    media_image1.png
    561
    573
    media_image1.png
    Greyscale

a color filter array (QCFA) coupled to the camera sensor (21, examiner-annotated Fig. 2, paragraph [0079] states the colors and the arrangement of the color filters can be in a predetermined arrangement manner, the Bayer pattern, or arbitrarily determined), the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters (21 includes R, G, B, examiner-annotated Fig. 2, paragraph [0079]); 
wherein a first sub-tile (sub-tile 1, examiner-annotated Fig. 2) of a first tile (either quadrant I, or II, examiner-annotated Fig. 2) includes: 

a first imaging pixel (normal pixel, for example R, paragraph [0081]) coupled to a second microlens (22B, examiner-annotated Fig. 2) different from the first microlens (22A, examiner-annotated Fig. 2); and a processor implemented in circuitry (8, Fig. 1) and coupled to the camera (Fig. 1).
Toda does not explicitly disclose a quad color filter array, nor that the processor is configured to control one or more first exposure settings of the first PD pixel; and control one or more second exposure settings of the first imaging pixel independent from the one or more first exposure settings.
However, Mitsunaga discloses a quad color filter array (2, Fig. 2 and Fig. 5, paragraph [0056]), and a processor configured to control one or more first exposure settings (for example, φ3, Fig. 5) of the first PD pixel (R3, Fig. 5); and control one or more second exposure settings  (for example, φ1, φ2, φ4, Fig. 5) of the first imaging pixel (any of R1, R2, R4, Fig. 5) independent from the one or more first exposure settings (see (1), Fig. 5, and paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a quad filter array and independently control exposure settings of different pixels as disclosed by Mitsunaga in the device of Toda in order to provide high sensitivity and 
Regarding claim 2, Toda in view of Mitsunaga discloses the device of claim 1, and Toda discloses that the colors and the arrangement of the color filters can be in a predetermined arrangement manner, the Bayer pattern, or arbitrarily determined (paragraph [0079]), and Mitsunaga further discloses: 
three imaging pixels of the first sub-tile are coupled to red color filters of the QCFA (R, see examiner-annotated Fig. 5 below);
three imaging pixels of the second sub-tile are coupled to green color filters of the QCFA (G, see examiner-annotated Fig. 5 below); 
three imaging pixels of the third sub-tile are coupled to green color filters of the QCFA (G, see examiner-annotated Fig. 5 below); and
three imaging pixels of the fourth sub-tile are coupled to blue color filters of the QCFA (B, see examiner-annotated Fig. 5 below).

    PNG
    media_image2.png
    208
    197
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a four-divisional Bayer type pixel array as disclosed by Mitsunaga in the device of Toda in order to provide high sensitivity and resolution in one sensor, while suppressing fixed pattern noise.
Regarding claim 4, Toda in view of Mitsunaga discloses the device of claim 1, and Toda further discloses that the first microlens (22A, examiner-annotated Fig. 2) is shared by four pixels of the first tile (quadrant I, examiner-annotated Fig. 2), the four pixels including: the first PD pixel (G in sub-tile 1, examiner-annotated Fig. 2); a second PD pixel of the second sub-tile (B in sub-tile 2, examiner-annotated Fig. 2); a third PD pixel of the third sub-tile (R in sub-tile 3, examiner-annotated Fig. 2); and a fourth PD pixel of the fourth sub-tile (G in sub-tile 4, examiner-annotated Fig. 2).
Regarding claim 6, Toda in view of Mitsunaga discloses the device of claim 4, and Toda further discloses the processor is further configured to: 
receive the captured image data from the first PD pixel (G in sub-tile 1, examiner-annotated Fig. 2), the second PD pixel (B in sub-tile 2, examiner-annotated Fig. 2), the third PD pixel (R in sub-tile 2, examiner-annotated Fig. 2), and the fourth PD pixel (G in sub-tile 2, examiner-annotated Fig. 2); and 
detect one or more phases based on the captured image data (paragraph [0221]), comprising at least one from the group consisting of: 
associating the first PD pixel and the second PD pixel as a PD pair with a first orientation with respect to the camera sensor (horizontal, see for example, A, or C, Figs. 24-25); 
associating the third PD pixel and the fourth PD pixel as a second PD pair with the first orientation (horizontal, see for example, A, or C, Figs. 24-25); 
associating the first PD pixel and the third PD pixel as a third PD pair with a second orientation 90 degrees with respect to the first orientation (vertical, see for example, B, or D, Figs. 24-25); and 

Regarding claim 9, Toda in view of Mitsunaga discloses the device of claim 1, and Toda further discloses: 
the first microlens (for example 22A in quadrant II, examiner-annotated Fig. 2) includes a first orientation with respect to the camera sensor (horizontal, see Figs. 24-25) and is shared by the first PD pixel (for example, B pixel in sub-tile 1 of quadrant II, examiner-annotated Fig. 2) and a second PD pixel (for example, G pixel in sub-tile 1 of quadrant II, examiner-annotated Fig. 2) of the first sub-tile (sub-tile 1 in quadrant II, examiner-annotated Fig. 2); and the first imaging pixel (for example, the second G pixel in sub-tile 1 of quadrant II, examiner-annotated Fig. 2) is coupled to a green color filter of the QCFA (examiner-annotated Fig. 2).
Regarding claim 10, Toda in view of Mitsunaga discloses the device of claim 9, and Toda further discloses that the second PD pixel is coupled to green color filter (for example, G pixel in sub-tile 1 of quadrant II, examiner-annotated Fig. 2).  Toda further discloses that the colors and the arrangement of the color filters can be in a predetermined arrangement manner, the Bayer pattern, or arbitrarily determined (paragraph [0079]). 
Mitsunaga further discloses a quad color filter array (2, Fig. 2 and Fig. 5, paragraph [0056]).  Therefore, in combination, both phase detection pixels are green.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a quad filter array as disclosed by Mitsunaga in the device of Toda in order to provide high sensitivity and resolution in one sensor, while suppressing fixed pattern noise and adjust the dynamic range, as taught, known, and predictable.
Claims 12-14, 16, 18, 20, 22, 24, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga in view of Toda.
Regarding claim 12, Mitsunaga discloses a computer-implemented method, comprising: 
controlling, by a processor (105, paragraph [0060]), one or more first exposure settings (for example, φ3, Fig. 5) of a first pixel (R3, Fig. 5) of a camera sensor of a camera (102, Fig. 3); 
controlling, by the processor (105, paragraph [0060]), one or more second exposure settings (for example, φ1, φ2, φ4, Fig. 5) of a [second] pixel of the camera sensor (any of R1, R2, R4, Fig. 5) independently from controlling the one or more first exposure settings (see (1), Fig. 5, and paragraph [0076]); 
receiving, by the processor (105, paragraph [0060]), captured image data from the camera coupled to the processor (paragraph [0005]), wherein the camera includes: 
the camera sensor (102, Fig. 3) including a plurality of tiles of four pixels by four pixels (Fig. 5, shows an example of a four by four tile that is repeated throughout the image sensor), wherein each tile includes a first sub-tile (for example, B1-B4, Fig. 5), a second sub-tile (for example, top left G1-G4, Fig. 5), a third sub-tile (for example, R1-R4, Fig. 5), and a fourth sub-tile (for example, bottom right G1-G4, Fig. 5) of two pixels by two pixels (Fig. 5); 
and a quad color filter array (QCFA) coupled to the camera sensor (2, Fig. 2 and Fig. 5, paragraph [0056]), the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters (Figs. 2, 5, and paragraph [0056]).
Mitsunaga does not disclose that the pixel is a first phase detection pixel, nor that a first sub-tile of a first tile includes: the first phase pixel is coupled to a first microlens shared with at 
However, Toda discloses a first phase detection pixel (phase difference pixel, paragraph [0081]),  and a first sub-tile (1, examiner-annotated Fig. 2) of a first tile (quadrant I, examiner-annotated Fig. 2) includes:
a first phase detection (PD) pixel (phase difference pixel, paragraph [0081]) coupled to a first microlens (22A, examiner-annotated Fig. 2) shared with at least one other pixel of at least one other sub-tile (G in sub-tile 2, or G in sub-tile 3, or R in sub-tile 4, examiner-annotated Fig. 2) of the first tile (I, examiner-annotated Fig. 2); and a first imaging pixel (normal pixel, paragraph [0081]) coupled to a second microlens (22B, examiner-annotated Fig. 2) different from the first microlens (22A, examiner-annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the two phase detection pixels receive the same amount of light, as taught, known, and predictable.
Regarding claim 13, Mitsunaga in view of Toda discloses the method of claim 12, and Toda further discloses: 
capturing image data by four PD pixels of each tile (paragraph [0221]), wherein the four PD pixels share the first microlens (22A in quadrant I, examiner-annotated Fig. 2) and the four PD pixels include: 

a second PD pixel of the second sub-tile (B pixel in sub-tile 2, examiner-annotated Fig. 2); 
a third PD pixel of the third sub-tile (R pixel in sub-tile 3, examiner-annotated Fig. 2); and 
a fourth PD pixel of the fourth sub-tile (G pixel in sub-tile 4, examiner-annotated Fig. 2); and 
detecting, by the processor, one or more phases based on the captured image data (paragraph [0221]), comprising at least one from the group consisting of: 
associating the first PD pixel and the second PD pixel as a PD pair with a first orientation with respect to the camera sensor (horizontal, see for example, A, or C, Figs. 24-25); 
associating the third PD pixel and the fourth PD pixel as a second PD pair with the first orientation (horizontal, see for example, A, or C, Figs. 24-25); 
associating the first PD pixel and the third PD pixel as a third PD pair with a second orientation 90 degrees with respect to the first orientation (vertical, see for example, B, or D, Figs. 24-25); and 
associating the second PD pixel and the fourth PD pixel as a fourth PD pair with the second orientation (vertical, see for example, B, or D, Figs. 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  capture image data by four pixels from one of the groups as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens 
Regarding claim 14, Mitsunaga in view of Toda discloses the method of claim 12, and Mitsunaga further discloses: 
capturing image data by three imaging pixels (paragraph [0005]) of the first sub-tile coupled to red color filters of the QCFA (R, see examiner-annotated Fig. 5); 
capturing image data by three imaging pixels of the second sub-tile coupled to green color filters of the QCFA (G, see examiner-annotated Fig. 5); 
capturing image data by three imaging pixels of the third sub-tile coupled to green color filters of the QCFA (G, see examiner-annotated Fig. 5); 
capturing image data by three imaging pixels of the fourth sub-tile coupled to blue color filters of the QCFA (B, see examiner-annotated Fig. 5); and 
generating, by the processor (105, Fig. 3), an image based on the captured image data (Fig. 5, and paragraph [0075]).
Regarding claim 16, Mitsunaga in view of Toda discloses the method of claim 12, and Mitsunaga further discloses:
capturing image data by the first imaging pixel (R, sub-tile 1, examiner-annotated Fig. 5) coupled to red color filters of the QCFA (R, see examiner-annotated Fig. 5); 
capturing image data by a second imaging pixel (G, examiner-annotated Fig. 5) of the second sub-tile (sub-tile 2, examiner-annotated Fig. 5) coupled to a green color filter of the QCFA (G, examiner-annotated Fig. 5); 

Mitsunaga does not disclose a first and second PD pixel of the second sub-tile sharing the first microlens, wherein the first microlens includes a first orientation with respect to the camera sensor, nor detecting, by the processor, one or more phases based on the captured image data from the first PD pixel and the second PD pixel. 
However, Toda discloses a first and second PD pixel of the second sub-tile (G and B, sub-tile 1 of quadrant II, examiner-annotated Fig. 2) sharing the first microlens (22A, examiner-annotated Fig. 2), wherein the first microlens includes a first orientation with respect to the camera sensor (see examples in Fig. 24-25, vertical and horizontal orientations), and detecting, by the processor (8, Fig. 1), one or more phases based on the captured image data from the first PD pixel and the second PD pixel  (paragraph [0221]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the two phase detection pixels receive the same amount of light, as taught, known, and predictable.
Regarding claim 18, Mitsunaga in view of Toda discloses the method of claim 12, and Mitsunaga discloses a quad color filer array (2, Fig. 2 and 5).  Toda further discloses: 
capturing image data by the first PD pixel and a second PD pixel of the first sub-tile sharing the first microlens (G and B, sub-tile 1 of quadrant II, examiner-annotated Fig. 2), 
capturing image data by the first imaging pixel (normal pixel, paragraph [0081]), wherein the first imaging pixel is coupled to a green color filter of the QCFA (G, sub-tile 1 of quadrant II, examiner-annotated Fig. 2); 
detecting, by the processor (8, Fig. 1), one or more phases based on the captured image data from the first PD pixel and the second PD pixel (paragraph [0221]); and 
generating an image based on the captured image data from the first imaging pixel (normal pixel, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the two phase detection pixels receive the same amount of light, as taught, known, and predictable.
Regarding claim 20, Mitsunaga discloses a non-transitory computer-readable medium storing instructions that (paragraph [0060]), when executed by a processor of a device (105, Fig. 3, paragraph [0060]), cause the device to: 
control one or more first exposure settings (for example, φ3, Fig. 5) of a first pixel (R3, Fig. 5) of a camera sensor of a camera (102, Fig. 3); 
control one or more second exposure settings  (for example, φ1, φ2, φ4, Fig. 5) of a [second] pixel of the camera sensor (any of R1, R2, R4, Fig. 5) independently from controlling 
receive, by a processor of the device (105, paragraph [0060]), captured image data from the camera coupled to the processor (paragraph [0005]), wherein the camera includes: 
the camera sensor (102, Fig. 3) including a plurality of tiles of four pixels by four pixels (Fig. 5, shows an example of a four by four tile that is repeated throughout the image sensor), wherein each tile includes a first sub-tile (for example, B1-B4, Fig. 5), a second sub-tile (for example, top left G1-G4, Fig. 5), a third sub-tile (for example, R1-R4, Fig. 5), and a fourth sub-tile (for example, bottom right G1-G4, Fig. 5) of two pixels by two pixels (Fig. 5); 
and a quad color filter array (QCFA) coupled to the camera sensor (2, Fig. 2 and Fig. 5, paragraph [0056]), the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters (Figs. 2, 5, and paragraph [0056]). 
Mitsunaga does not disclose that a first sub-tile of the first tile includes: a first PD pixel coupled to a first microlens shared with at least one other pixel of at least one other sub-tile of the first tile; and a first imaging pixel coupled to a second microlens different from the first microlens.
However, Toda discloses a first sub-tile (1, examiner-annotated Fig. 2) of a first tile (I, examiner-annotated Fig. 2) includes:
a first phase detection (PD) pixel (phase difference pixel, paragraph [0081]) coupled to a first microlens (22A, examiner-annotated Fig. 2) shared with at least one other pixel of at least one other sub-tile (G in sub-tile 2, or G in sub-tile 3, or R in sub-tile 4, examiner-annotated Fig. 2) of the first tile (quadrant I, examiner-annotated Fig. 2); and a first imaging pixel (normal pixel, paragraph [0081]) coupled to a second microlens (22B, examiner-annotated Fig. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the two phase detection pixels receive the same amount of light, as taught, known, and predictable.
Regarding claim 22, Mitsunaga in view of Toda disclose the computer-readable medium of claim 20, and Mitsunaga further discloses execution of the instructions further causes the device to: 
capture image data by three imaging pixels (paragraph [0005]) of the first sub-tile coupled to red color filters of the QCFA (R, see examiner-annotated Fig. 5); 
capture image data by three imaging pixels of the second sub-tile coupled to green color filters of the QCFA (G, see examiner-annotated Fig. 5); 
capture image data by three imaging pixels of the third sub-tile coupled to green color filters of the QCFA (G, see examiner-annotated Fig. 5); 
capture image data by three imaging pixels of the fourth sub-tile coupled to blue color filters of the QCFA (B, see examiner-annotated Fig. 5); and 
generate an image based on the captured image data (Fig. 5, and paragraph [0075]).
Regarding claim 24, Mitsunaga in view of Toda discloses the computer-readable medium of claim 20, and Mitsunaga further discloses  execution of the instructions further causes the device to: 

capture image data by a second imaging pixel (G, examiner-annotated Fig. 5) of the second sub-tile (sub-tile 2, examiner-annotated Fig. 5) coupled to a green color filter of the QCFA (G, examiner-annotated Fig. 5); 
generate an image based on the captured image data from the first imaging pixel and the second imaging pixel (Fig. 5, paragraph [0005]).
Mitsunaga does not disclose a first and second PD pixel of the second sub-tile sharing the first microlens, wherein the first microlens includes a first orientation with respect to the camera sensor, nor detecting one or more phases based on the captured image data from the first PD pixel and the second PD pixel. 
However, Toda discloses a first and second PD pixel of the second sub-tile (G and B, sub-tile 1 of quadrant II, examiner-annotated Fig. 2) sharing the first microlens (22A, examiner-annotated Fig. 2), wherein the first microlens includes a first orientation with respect to the camera sensor (see examples in Fig. 24-25, vertical and horizontal orientations), and detecting, by the processor (8, Fig. 1), one or more phases based on the captured image data from the first PD pixel and the second PD pixel  (paragraph [0221]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the two phase detection pixels receive the same amount of light, as taught, known, and 
Regarding claim 26, Mitsunaga in view of Toda discloses the computer-readable medium of claim 20, and Toda further discloses execution of the instructions further causes the device to: 
capture image data by the first PD pixel and a second PD pixel of the first sub-tile sharing the first microlens G and B, sub-tile 1 of quadrant II, examiner-annotated Fig. 2), wherein the first microlens (22A, examiner-annotated Fig. 2) includes a first orientation with respect to the camera sensor (G and B, sub-tile 1 of quadrant II, examiner-annotated Fig. 2); 
capture image data by the first imaging pixel (normal pixel, paragraph [0081]), wherein the first imaging pixel is coupled to a green color filter of the QCFA (G, sub-tile 1 of quadrant II, examiner-annotated Fig. 2); 
detect one or more phases based on the captured image data from the first PD pixel and the second PD pixel (paragraph [0221]); and 
generate an image based on the captured image data from the first imaging pixel (normal pixel, paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the two phase detection pixels receive the same amount of light, as taught, known, and predictable.
Regarding claim 28, Mitsunaga discloses a device, comprising: 

means for controlling (105, Fig. 3, paragraph [0060]) one or more second exposure settings (for example, φ1, φ2, φ4, Fig. 5) of a [second] pixel of the camera sensor (any of R1, R2, R4, Fig. 5) independently from controlling the one or more first exposure settings (see (1), Fig. 5, and paragraph [0076]); 
means for receiving captured image data from the camera (paragraph [0005]), wherein the camera includes: 
the camera sensor (102, Fig. 3) including a plurality of tiles of four pixels by four pixels (Fig. 5, shows an example of a four by four tile that is repeated throughout the image sensor), wherein each tile includes a first sub-tile (for example, B1-B4, Fig. 5), a second sub-tile (for example, top left G1-G4, Fig. 5), a third sub-tile (for example, R1-R4, Fig. 5), and a fourth sub-tile (for example, bottom right G1-G4, Fig. 5) of two pixels by two pixels (Fig. 5); 
a quad color filter array (QCFA) coupled to the camera sensor (2, Fig. 2 and Fig. 5, paragraph [0056]), the QCFA including a plurality of red color filters, a plurality of green color filters, and a plurality of blue color filters (Figs. 2, 5, and paragraph [0056]). 
Mitsunaga does not disclose that a first sub-tile of the first tile includes: a first PD pixel coupled to a first microlens shared with at least one other pixel of at least one other sub-tile of the first tile; and a first imaging pixel coupled to a second microlens different from the first microlens.
However, Toda discloses a first sub-tile (1, examiner-annotated Fig. 2) of a first tile (I, examiner-annotated Fig. 2) includes:

It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the two phase detection pixels receive the same amount of light, as taught, known, and predictable.
Regarding claim 29, Mitsunaga in view of Toda discloses the device of claim 28, Mitsunaga discloses: 
three imaging pixels of the first sub-tile (sub-tile 1, examiner-annotated Fig. 5) are coupled to red color filters of the QCFA (R, examiner-annotated Fig. 5); 
three imaging pixels of the second sub-tile (sub-tile 2, examiner-annotated Fig. 5) are coupled to green color filters of the QCFA (G, examiner-annotated Fig. 5); 
three imaging pixels of the third sub-tile (sub-tile 3, examiner-annotated Fig. 5) are coupled to green color filters of the QCFA (G, examiner-annotated Fig. 5); and 
three imaging pixels of the fourth sub-tile (sub-tile 4, examiner-annotated Fig. 5) are coupled to blue color filters of the QCFA (B, examiner-annotated Fig. 5).

the first PD pixel (G, sub-tile 1); 
a second PD pixel of the second sub-tile (B, sub-tile 2); 
a third PD pixel of the third sub-tile (R, sub-tile 3); and 
a fourth PD pixel of the fourth sub-tile (G, sub-tile 4); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include phase detection pixels that share a lens as disclosed by Toda in the device of Mitsunaga in order to generate an HDR image and have the option to also perform auto-focus functions using the phase detection pixels with a shared lens, the shared lens ensuring that the phase detection pixels receive the same amount of light, as taught, known, and predictable.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toda in view of Mitsunaga further in view of Mauritzson.
Regarding claim 3, Toda in view of Mitsunaga discloses the device of claim 2, and Mitsunaga further discloses that the processor (105, Fig. 3) is further configured to: receive captured image data from imaging pixels of the camera sensor (paragraph [0005]), wherein: 
exposure settings (φ1, φ2, φ3, φ4, Fig. 5) differ between the imaging pixels for each sub-tile (see (1), (2)(b), Fig. 5); and for each imaging pixel of each sub-tile of each tile, the exposure settings of the imaging pixel correspond to the exposure settings of an imaging pixel of each of other sub-tiles of the tile (paragraph [0038]); and generate a high-dynamic range (HDR) image based on three frame HDR (3HDR) image processing on the captured image data (paragraph [0083]), but does not explicitly disclose comprising: 

However, Mauritzson discloses associating the captured image data from a first group of imaging pixels with corresponding exposure settings with a first frame for 3HDR image processing (paragraph [0067], integration of first group of sub-pixels); associating the captured image data from a second group of imaging pixels with corresponding exposure settings with a second frame for 3HDR image processing (paragraph [0068], integration of second group of sub-pixels); associating the captured image data from a third group of imaging pixels with corresponding exposure settings with a third frame for 3HDR image processing (paragraph [0069], integration of third group of sub-pixels); and combining the captured image data associated with the first frame, the captured image data associated with the second frame, and the captured image data associated with the third frame (It is well-known in the art that images with different exposures may be combined to generate HDR images, see paragraph [0060]: “The short exposure images and the long exposure images may be combined using any desired image combination algorithm to generate a high-dynamic-range image.”).
.
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga in view of Toda further in view of Mauritzson.
Regarding claim 15, Mitsunaga in view of Toda discloses the method of claim 12, and Mitsunaga further discloses: 
capturing image data by imaging pixels (paragraph [0005]) of each sub-tile includes using different exposure settings between the imaging pixels for each sub-tile (φ1, φ2, φ3, φ4, Fig. 5), wherein for each imaging pixel of each sub-tile of each tile, the exposure settings of the imaging pixel correspond to the exposure settings of an imaging pixel of each of other sub-tiles of the tile (paragraph [0038]); and generating the image comprises generating a high-dynamic range (HDR) image (paragraph [0083]).
Mitsunaga does not explicitly disclose, comprising: 
associating the captured image data from a first group of imaging pixels with corresponding exposure settings with a first frame for 3HDR image processing; associating the captured image data from a second group of imaging pixels with corresponding exposure settings with a second frame for 3HDR image processing; associating the captured image data from a third group of imaging pixels with corresponding exposure settings with a third frame for 3HDR image processing; and combining the captured image data associated with the first 
However, Mauritzson discloses associating the captured image data from a first group of imaging pixels with corresponding exposure settings with a first frame for 3HDR image processing (paragraph [0067], integration of first group of sub-pixels); 
associating the captured image data from a second group of imaging pixels with corresponding exposure settings with a second frame for 3HDR image processing (paragraph [0068], integration of second group of sub-pixels); 
associating the captured image data from a third group of imaging pixels with corresponding exposure settings with a third frame for 3HDR image processing (paragraph [0069], integration of third group of sub-pixels); and 
combining the captured image data associated with the first frame, the captured image data associated with the second frame, and the captured image data associated with the third frame (It is well-known in the art that images with different exposures may be combined to generate HDR images, see paragraph [0060]: “The short exposure images and the long exposure images may be combined using any desired image combination algorithm to generate a high-dynamic-range image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  associate the image data from different groups of pixels with a different frames as disclosed by Mauritzson in the device of Mitsunaga in view of Toda in order to create a high dynamic range image.
Regarding claim 23, Mitsunaga in view of Toda discloses the computer-readable medium of claim 20 and Mitsunaga further discloses: 
capturing image data by imaging pixels (paragraph [0005]) of each sub-tile (see (1), (2)(b), Fig. 5) includes using different exposure settings (φ1, φ2, φ3, φ4, Fig. 5) between the imaging pixels for each sub-tile, wherein for each imaging pixel of each sub-tile of each tile, the exposure settings of the imaging pixel correspond to the exposure settings of an imaging pixel of each of other sub-tiles of the tile (paragraph [0038]); and generating the image comprises generating a high-dynamic range (HDR) image (paragraph [0083]).
Mitsunaga does not explicitly disclose: 
associating the captured image data from a first group of imaging pixels with corresponding exposure settings with a first frame for 3HDR image processing; associating the captured image data from a second group of imaging pixels with corresponding exposure settings with a second frame for 3HDR image processing; associating the captured image data from a third group of imaging pixels with corresponding exposure settings with a third frame for 3HDR image processing; and combining the captured image data associated with the first frame, the captured image data associated with the second frame, and the captured image data associated with the third frame.
However, Mauritzson discloses associating the captured image data from a first group of imaging pixels with corresponding exposure settings with a first frame for 3HDR image processing (paragraph [0067], integration of first group of sub-pixels); associating the captured image data from a second group of imaging pixels with corresponding exposure settings with a second frame for 3HDR image processing (paragraph [0068], integration of second group of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to  associate the image data from different groups of pixels with a different frames as disclosed by Mauritzson in the device of Mitsunaga in view of Toda in order to create a high dynamic range image.
Allowable Subject Matter
Claims 5, 7-8, 11, 17, 19, 21, 25, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention and method as claimed, specifically in combination with: the first and second PD pixels coupled to one from the group consisting of: green, clear, and IR filers, and a third and fourth microlens including a second orientation 90 degrees with respect to the first orientation, is not taught or made obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 20, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878